Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto that the merchandise covered by the above entitled appeal to reappraise-*341meat consists of two microscopes imported from Switzerland; that the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities, in the ordinary course of trade, for consumption in the country of exportation was 455 Swiss francs each, packing included, and that the export value, of such or similar merchandise was no higher.
It is further stipulated and agreed that this case be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 455 Swiss francs each,' packing included.
Judgment will be rendered accordingly.